Citation Nr: 0945912	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  04-07 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for "jungle rot."  

2.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for "tailbone" fracture residuals.  

3.  Entitlement to a compensable disability evaluation for 
the Veteran's epidermophytosis of the feet for the period 
prior to May 19, 2009.  

4.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's epidermophytosis of the feet for 
the period on and after May 19, 2009.  

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from September 1967 to July 
1970.  The Veteran served with the Marine Corps in the 
Republic of Vietnam.  He was awarded the Combat Action 
Ribbon.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which 
determined that new and material evidence had not been 
received to reopen the Veteran's claims of entitlement to 
service connection for "jungle rot" and a "tailbone" 
fracture; denied service connection for posttraumatic stress 
disorder (PTSD), a kidney disorder claimed as secondary to 
Agent Orange exposure, and a liver disorder claimed as 
secondary to Agent Orange exposure; denied increased 
disability evaluations for the Veteran's bilateral hearing 
loss disability and epidermophytosis of the feet; and denied 
a total rating for compensation purposes based on individual 
unemployability.  In April 2005, the RO established service 
connection for PTSD and assigned a 50 percent evaluation for 
that disability.  In January 2008, the Board remanded the 
Veteran's appeal to the RO for additional action.  

In September 2008, the Board denied service connection for 
both a kidney disorder claimed as secondary to Agent Orange 
exposure and a liver disorder claimed as secondary to Agent 
Orange exposure; denied an increased evaluation for the 
Veteran's bilateral hearing loss disability; and remanded the 
issues of whether new and material evidence had been received 
to reopen his claims of entitlement to service connection for 
both for "jungle rot" and a "tailbone" fracture; an 
increased evaluation for his epidermophytosis of the feet; 
and a total rating for compensation purposes based on 
individual unemployability to the RO for additional action.  

In June 2009, the RO increased the evaluation for the 
Veteran's epidermophytosis of the feet from noncompensable to 
10 percent and effectuated the award as of May 19, 2009.  

The issues of whether new and material evidence has been 
received to reopen the Veteran's claim of entitlement to 
service connection for a "tailbone" fracture; his 
entitlement to a compensable evaluation for his 
epidermophytosis of the feet for the period prior to May 19, 
2009; an evaluation in excess of 10 percent for his 
epidermophytosis of the feet for the period on and after May 
19, 2009; and entitlement to a total rating for compensation 
purposes based on individual unemployability, are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the Veteran if further action is required on his part.  


FINDING OF FACT

Service connection is currently in effect for 
epidermophytosis ("jungle rot") of the feet.  


CONCLUSION OF LAW

Service connection is currently in effect for 
epidermophytosis ("jungle rot") of the feet and no 
allegation of error of fact or law remains.  38 U.S.C.A. 
§ 7104(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

In January 1981, the RO established service connection for 
epidermatophytosis (dermatophytosis/tinea) of the feet based 
upon the Veteran's service treatment records which reflected 
treatment for recurrent skin symptoms involving the soles and 
interdigit spaces of the feet variously diagnosed as 
immersion foot, a fungal infection, and tinea pedis.  
Epidermatophytosis/dermatophytosis/tinea pedis is known 
colloquially as "jungle rot."  The report of a May 2009 VA 
examination for compensation purposes conducted to evaluate 
the Veteran's service-connected epidermatophytosis of the 
feet clarifies that:

Foot and subsequent infections during 
Vietnam.  Veteran reports he developed 
severe case of Jungle Rot to his feet.  
Has been treated over the years for 
residuals thereof including 
dermatophytosis, tinea pedis, ...  

In the instant appeal, the Veteran seeks to reopen his claim 
of entitlement to service connection for "jungle rot" of 
the feet.  As service connection is currently in effect for 
epidermophytosis ("jungle rot") of the feet, the Board 
concludes that no allegation of fact or law remains.  There, 
the Veteran's appeal should be dismissed.  38 U.S.C.A. 
§ 7104(d)(5) (West 2002).  


ORDER

The issue of whether new and material evidence has been 
received to reopen the Veteran's claim of entitlement to 
service connection for "jungle rot" is dismissed.  


REMAND

A November 2003 VA social work psychosocial assessment notes 
that the Veteran "has applied for Social Security benefits 
and is awaiting a decision.  Documentation of the Veteran's 
Social Security Administration (SSA) award of disability 
benefits, if any, and the evidence considered by the SSA in 
granting or denying the Veteran's claim is not of record.  
The United States Court of Appeals for Veterans Claims 
(Court) has clarified that the VA's duty to assist the 
Veteran includes an obligation to obtain the records from the 
SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request that it 
provide copies of all records developed 
in association with the Veteran's award 
of disability benefits, or the denial 
thereof, for incorporation into the 
record.  All efforts to obtain these 
records must be documented in the claims 
folder.  If the records are unavailable, 
it must be so stated, in writing, for 
inclusion in the claims folder.  See 
38 C.F.R. § 3.159(c)(2), which states 
that VA will end its efforts to obtain 
records from a Federal department or 
agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  

2.  Then readjudicate the issues of 
whether new and material evidence has 
been received to reopen the Veteran's 
entitlement to service connection for a 
"tailbone" fracture; and the Veteran's 
entitlement to a compensable evaluation 
for his epidermophytosis of the feet for 
the period prior to May 19, 2009; an 
evaluation in excess of 10 percent for 
his epidermophytosis of the feet for the 
period on and after May 19, 2009; and a 
total rating for compensation purposes 
based on individual unemployability.  If 
the benefits sought on appeal remain 
denied, the Veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


